14‐4126(L) 
United States v. Nayyar  
                                                  
                                        UNITED STATES COURT OF APPEALS 
                                             FOR THE SECOND CIRCUIT 
 
                                                    SUMMARY ORDER 
                                                                                         
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT.  CITATION TO A SUMMARY 
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE 
OF APPELLATE PROCEDURE 32.1 AND THIS COURTʹS LOCAL RULE 32.1.1.  WHEN CITING A 
SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE 
FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION ʺSUMMARY ORDERʺ).  A 
PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED 
BY COUNSEL. 
                                                                    
                    At a stated term of the United States Court of Appeals for the Second 
Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in 
the City of New York, on the 12th day of July, two thousand seventeen. 
                     
PRESENT:  DENNY CHIN, 
                    CHRISTOPHER F. DRONEY,  
                                                   Circuit Judges, 
                    KATHERINE B. FORREST, 
                                                   District Judge.* 
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐x 

UNITED STATES OF AMERICA,   
                                                   Appellee,                                             
                                                                                            14‐4126(L) 
                                         v.                                                 16‐4046(CON) 
                                                                                         
CONRAD STANISCLAUS MULHOLLAND,  
AKA STAN, AKA CONRAD STAN, 
                                                   Defendant, 
                                
PATRICK NAYYAR,  
                                                   Defendant‐Appellant. 
 
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐x     

                                                 
      *       Judge Katherine B. Forrest, United States District Court for the Southern District 
of New York, sitting by designation.  
FOR APPELLEE:                                       SEAN S. BUCKLEY, Assistant United States 
                                                    Attorney (Stephen J. Ritchin, Anna M. Skotko, 
                                                    Assistant United States Attorneys, on the brief), 
                                                    for Joon H. Kim, Acting United States Attorney 
                                                    for the Southern District of New York, New 
                                                    York, New York.  
 
FOR DEFENDANT‐APPELLANT:                            LAURA GROSSFIELD BIRGER (Stephanie B. 
                                                    Turner, on the brief), Cooley LLP, New York, 
                                                    New York.  
 
                        Appeal from the United States District Court for the Southern District of 

New York (Sweet, J.).  

                        UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 

ADJUDGED, AND DECREED that the judgment of the district court is AFFIRMED. 

                        Defendant‐appellant Patrick Nayyar renews his appeal from a judgment 

entered October 31, 2014, after a jury trial, convicting him of conspiracy to provide and 

providing material support to a foreign terrorist organization, conspiracy to contribute 

and contributing goods to and for the benefit of Hizballah, and conspiracy to traffic 

firearms and ammunition, in violation of 18 U.S.C. §§ 371 and 2339B, and 50 U.S.C. 

§ 1705(a).  This case returns to us after we remanded the matter to the district court on 

October 14, 2015, for a post‐trial hearing on issues related to Nayyarʹs motion for a 

mistrial and to suppress computer evidence.1  On November 18, 2016, the district court 

issued an opinion adhering to its decision to deny Nayyarʹs motion.  On December 2, 




                                                 
            1  We did not reach Nayyarʹs argument that the evidence was insufficient to 
support his firearms and ammunition trafficking conspiracy conviction. 
                                                      2 
2016, Nayyar renewed his appeal.  We assume the partiesʹ familiarity with the 

underlying facts, procedural history, and issues on appeal. 

                       On September 24, 2009, the Federal Bureau of Investigation (ʺFBIʺ) seized 

Nayyarʹs laptop computer from his home with the consent of his wife.  On October 29, 

2010, the government obtained a search warrant for the computer.  Copies of the search 

warrant and supporting affidavit were produced in discovery to the defense on 

November 1, 2010.  At trial in March 2012, Special Agent Candace Hunter, an FBI 

forensic examiner, testified that she began her examination of the computer on 

December 2, 2009.  The next morning, Nayyar moved for a mistrial, arguing that the 

evidence obtained from his computer was the product of an illegal warrantless search.  

The district court denied Nayyarʹs motion for a mistrial, holding that Nayyar waived 

his right to challenge the computer evidence, and that, in any event, the ʺdoctrine of 

inevitable discovery defeated any suppression motion.ʺ  Special App. 11.  We remanded 

for the district court to conduct a hearing on whether (1) Nayyar waived his right to 

challenge the evidence in question, (2) Nayyarʹs wifeʹs consent was valid, and (3) the 

independent source doctrine applied.   

                       In its November 18, 2016, opinion, the district court again denied Nayyarʹs 

motion for a mistrial and to suppress the computer evidence.2  The district court 

determined that Nayyar waived his right to challenge the computer evidence because 

                                                 
           2    The district court did not conduct an evidentiary hearing, as the parties entered 
into a stipulation of facts, with numerous exhibits attached.  The parties and the district court 
agreed that the stipulated facts obviated the need for an evidentiary hearing.   
                                                     3 
his motion to suppress was untimely; Nayyarʹs wifeʹs consent was invalid because the 

government did not, at the time of seizure, ask enough questions to determine whether 

she had authority to consent to a search of Nayyarʹs computer; and the independent 

source doctrine applied to the search of the computer.  In his renewed appeal, Nayyar 

challenges (1) the denial of his motion to suppress the computer evidence and for a 

mistrial, and (2) the sufficiency of the evidence of a conspiracy to traffic in firearms and 

ammunition.  We address each issue in turn.  

       1.     Motion to Suppress the Computer Evidence and for a Mistrial  

              On appeal from the denial of a motion to suppress, we review the district 

courtʹs legal conclusions de novo and its factual findings for clear error.  United States v. 

Schaﬀer, 851 F.3d 166, 173 (2d Cir. 2017) (citing In re Terrorist Bombings of U.S. Embassies 

in E. Africa, 552 F.3d 177, 198 (2d Cir. 2008)).  We review mixed questions of law and fact 

de novo.  United States v. Rajaratnam, 719 F.3d 139, 153 (2d Cir. 2013) (citing United States 

v. Awadallah, 349 F.3d 42, 65 (2d Cir. 2003)).   

              The independent source doctrine ʺpermits the admission of evidence 

seized pursuant to an unlawful search if that evidence would have been obtained 

through separate, lawful means.ʺ  United States v. Vilar, 729 F.3d 62, 83 n.19 (2d Cir. 

2013) (citing Murray v. United States, 487 U.S. 533, 537 (1988)).  When such evidence is 

obtained pursuant to a warrant issued after an illegal search, the independent source 

doctrine applies if, ʺ(1) the warrant [was] supported by probable cause derived from 

sources independent of the illegal [search]; and (2) the decision to seek the warrant 

                                               4 
[was] not . . . prompted by information gleaned from the illegal conduct.ʺ  United States 

v. Johnson, 994 F.2d 980, 987 (2d Cir. 1993).  If a motion to suppress is not made before 

trial and the movant cannot show good cause for the delay, the motion is untimely.  See 

Fed. R. Crim. P. 12(b)(3)(C), (c)(3).  

               Prior to obtaining a search warrant, the FBI conducted a forensic 

examination of the computer pursuant to Nayyarʹs wifeʹs consent.  During the initial 

search, the examiner found possible child pornography, which halted his review.  Three 

days later he learned that Nayyarʹs wife did not have the password for the computer.  

The government then obtained a search warrant before conducting a further search of 

the computer.  The district court determined that the independent source doctrine 

applied to the search of the computer because the decision to seek a warrant was not 

motivated by the finding of possible child pornography, but rather was ʺto obtain 

evidence relevant to the pending charges against Nayyar and the months‐long FBI 

investigation, as well as to buttress the legal authority for the search the FBI had begun 

before anyone from the FBI saw any of the contents of Nayyarʹs computer.ʺ  Special 

App. 31‐32. 

               The district court properly concluded that the independent source 

doctrine applied.  First, as the district court found, the only reason the agents failed to 

apply for a warrant prior to beginning the initial search was their mistaken belief they 

had consent to conduct the search.  Second, the search warrant application did not rely 

on anything discovered during the initial warrantless search.  Third, any further search 

                                              5 
for child pornography after the issuance of the search warrant was only to determine 

whether making a copy of the computer would violate federal child pornography laws, 

which prohibited the distribution and transportation of child pornography.   

              Nayyar argues that ʺ[h]ad [the examiner] not seen the [possible child 

pornography] images during the initial search, . . . no warrant would have been 

sought.ʺ  Appellantʹs Br. 27.  The argument fails.  While the discovery of possible child 

pornography led the government to realize Nayyarʹs wifeʹs consent was invalid, 

ʺexclusion may not be premised on the mere fact that a constitutional violation was a 

ʹbut‐forʹ cause of obtaining evidence.ʺ  Hudson v. Michigan, 547 U.S. 586, 592 (2006); 

accord Mosby v. Senkowski, 470 F.3d 515, 522‐23 (2d Cir. 2006) (ʺWhile [defendantʹs] arrest 

might, in some sense, have been a but‐for cause . . ., this is not suﬃcient to justify 

exclusion.ʺ).  Rather, as the district court concluded, if the government had not believed 

it had consent, it would have sought a warrant long before the examiner saw the 

suspected pornographic images. 

              Further, as the district court found, Nayyar waived his right to challenge 

the computer evidence because he should have realized, before trial, that the 

government conducted a warrantless search of his computer.  First, on September 1, 

2010, the government provided Nayyar with his wifeʹs written consent to search the 

computer.  Because Nayyar knew his wife did not have the computerʹs password, he 

should have known that a search premised on his wifeʹs consent was unlawful.  Second, 

the government twice provided Nayyar, on March 22, 2011, and February 24, 2012, with 

                                              6 
a document specifying that the FBI began searching the computerʹs contents on either 

December 2, 2009, or December 3, 2009.  Third, three of the documents that the 

government provided to Nayyar on March 14, 2012, revealed that the examination of 

his computer began in 2009.  Finally, Nayyar received copies of the search warrant and 

supporting affidavit in discovery on November 1, 2010.  Accordingly, Nayyar had 

ample notice of the warrantless search, and he could have moved to suppress long 

before the start of trial.  The district court did not err in finding that Nayyar waived his 

right to challenge the computer evidence.  

       2.     Suﬃciency of the Conspiracy Evidence 

              A defendant challenging the suﬃciency of the evidence bears a heavy 

burden because we will uphold a judgment of conviction if ʺany rational trier of fact 

could have found the essential elements of the crime beyond a reasonable doubt.ʺ  

Jackson v. Virginia, 443 U.S. 307, 319 (1979).  Although we review suﬃciency of evidence 

de novo, United States v. Harvey, 746 F.3d 87, 89 (2d Cir. 2014), the reviewing court must 

draw all permissible inferences in the governmentʹs favor and resolve all issues of 

credibility in favor of the jury verdict, United States v. Kozeny, 667 F.3d 122, 139 (2d Cir. 

2011) (citing United States v. Desena, 287 F.3d 170, 176‐77 (2d Cir. 2002)).    

              Count Five of the Superseding Indictment charged Nayyar and Conrad 

Mulholland with conspiring to traﬃc firearms and ammunition, in violation of 18 




                                               7 
U.S.C. § 371.3  Nayyar argues there was insuﬃcient proof from which a jury could 

conclude that he and Mulholland conspired to be illegal ʺdealersʺ in guns and 

ammunition.  See 18 U.S.C. § 922(a)(1)(A), 18 U.S.C. § 921(a)(21)(C).  

                        A ʺdealer in firearms . . . [is] a person who devotes time, attention, and 

labor to dealing in firearms as a regular course of trade or business with the principal 

objective of livelihood and profit through the repetitive purchase and resale of 

firearms.ʺ  18 U.S.C. § 921(a)(21)(C).  The definition does not extend to a person who 

makes occasional sales for a personal collection or hobby, id., and the government need 

only prove that a person was ʺready and able to procure [firearms] for the purpose of 

selling them from time to time,ʺ United States v. Nadirashvili, 655 F.3d 114, 119 (2d Cir. 

2011) (quoting United States v. Carter, 801 F.2d 78, 82 (2d Cir. 1986)), rev’d on other 

grounds, United States v. Spies, 661 F.3d 1158 (2d Cir. 2011).  

                        The evidence was suﬃcient to support a finding that Nayyar and 

Mulholland conspired to be illegal ʺdealersʺ of guns and ammunition.  See 18 U.S.C.       

§ 921(a)(21)(C).  First, they dedicated ʺtime, attention, and laborʺ to dealing in firearms.  

Id.  The government presented evidence that although Nayyar was not licensed to sell 

weapons, from late 1999 through 2001, Nayyar attempted to establish himself as a 

broker of weapons manufactured by Romtechnica, a Romanian company aﬃliated with 

a former Romanian general.  Thereafter, Nayyar paid for Mulholland, who Nayyar 



                                                 
            3  Mulholland was also charged in Counts One through Four.  Prior to Nayyarʹs 
arrest, Mulholland travelled to the United Kingdom, and he remains a fugitive.   
                                                       8 
considered his business partner, to travel from the United Kingdom to the United States 

to assist Nayyar in firearms dealings.   

               Second, the government presented evidence that Nayyar held himself out 

as ʺready and able to procureʺ firearms to sell.  Nadirashvili, 655 F.3d at 119 (quoting 

Carter, 801 F.2d at 82).  At trial, the government introduced numerous recorded 

meetings between Nayyar and a man that Nayyar thought was acting on behalf of 

Hizballah, but who was actually a confidential informant (ʺCIʺ), during which Nayyar 

oﬀered to sell the CI M‐16 rifles, M‐18 Claymore mines, sniper rifles, and ammunition 

manufactured only for the Central Intelligence Agency.  The government oﬀered proof 

of more than a dozen meetings between Nayyar and the CI, lasting about twenty hours.  

The government introduced evidence that Nayyar supplied the CI with a handgun, a 

box of ammunition, and a pick‐up truck.  The government also introduced evidence 

that, during one of the meetings, Nayyar inquired as to when the CI would be traveling 

to Lebanon to meet with Hizballah, oﬀering to provide the CI with a sample to show his 

contacts.   

               Moreover, the government presented evidence that Nayyar had the ability 

to deal firearms.  He instructed the CI to call Hizballah to make arrangements for future 

transactions because, as he explained to the CI, his own ʺsideʺ of the transaction was 

ʺone hundred percentʺ ready.  Nayyar also told the CI that he could ship bulletproof 

vests directly to Lebanon.  Accordingly, there was suﬃcient evidence to support 

Nayyarʹs conspiracy conviction.  

                                              9 
                                     *      *      * 

             We have considered all of Nayyarʹs remaining arguments and conclude 

they are without merit.  Accordingly, we AFFIRM the judgment of the district court.  

                                          FOR THE COURT: 
                                          Catherine OʹHagan Wolfe, Clerk 




                                            10